Citation Nr: 1443605	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This matter was previously remanded by the Board in February 2012, and now returns for appellate review.  As discussed below, the Board finds that there has not been substantial compliance with February 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Additional evidence was received by VA subsequent to the October 2012 supplemental statement of the case.  Specifically, this evidence included additional VA treatment records associated with the electronic record via Virtual VA in September 2013.  Neither the Veteran's representative nor the Veteran waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, as this claim must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded this matter in February 2012 for additional development and consideration.  The Board remanded the Veteran's claim, in part, to provide a VA examination.  The examiner was asked to provide an opinion as to whether it is at least as likely as not any diagnosed low back disorder was aggravated by the Veteran's bilateral knee disabilities.  The examiner was specifically asked in rendering the above opinion to discuss the relevant diagnoses, provided in the August 2006 VA examination report, of degenerative changes/disc degeneration and spondylolisthesis.  The resulting March 2012 VA examination report addressed lumbar spine degenerative arthritis but did not address degenerative disc disease and spondylolisthesis within the rationale for secondary service connection as specified in the February 2012 Board remand.  As a result, the Board finds that March 2012 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Additionally, an August 2014 rating decision, associated with the claims file within the Veterans Benefits Management System, stated that treatment records, dated from June 1991 to August 2014, from the VA Medical Center (VAMC) in Walla Walla, Washington were considered.  However, the most recent Walla Walla VAMC treatment records associated with the claims file, located within Virtual VA, are dated August 2013.  Thus, on remand all relevant VA treatment records should be obtained, from the Walla Walla VAMC, and any associated outpatient clinics, dated from August 2013 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran from the Walla Walla VAMC, and any associated outpatient clinics, dated from August 2013 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, return the claims file to the March 2012 VA examiner, if available, or to another suitably qualified examiner, to provide an addendum opinion to the March 2012 VA examination report.  The claims file should be reviewed by the examiner in conjunction with the examination.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disorder, diagnosed proximate to or during the pendency of the claim (to include degenerative changes/disc degeneration and spondylolisthesis) was aggravated by the Veteran's bilateral knee disabilities?

The VA examiner is advised that aggravation is defined as a permanent worsening of the underlying disability beyond its natural progression. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



